Citation Nr: 1111925	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING OF APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claim for service connection for PTSD and depression.

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2007.  A hearing transcript has been associated with the claims file.

In addition, the Veteran failed to appear for a RO (Travel Board) hearing scheduled in October 2008.  This hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).

This matter was remanded in January 2009 for additional development.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that has been attributed to an in-service physical assault with evidence of behavior changes in response to the assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, namely PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, including personal participation, is not required. Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran claims to suffer from PTSD as a result on an attempted robbery during service in Thailand.

A March 1976 service discharge examination was negative for any relevant abnormalities.  In an accompanying report of medical history, the Veteran indicated that he had depression or excessive worry.  The examiner noted the Veteran had reported that he was feeling depressed since leaving Thailand "because he like[d] it there."  The remaining service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

A September 1973 Airman Performance Report noted that the Veteran had performed in an outstanding manner during the reporting period, that he was rated as "9/9" in all categories and that he had an overall evaluation of "9".  He was rated between "7/9" and "9/9" in all categories with an overall evaluation of "8" in a May 1974 Airman Performance.  A September 1974 Airman Performance Report noted that the Veteran was rated between "6/9" and "7/9" in all categories with an overall evaluation of "7/9."  He was found to have performed with moderate results and was rated between "6/9" and "7/9" with an overall evaluation of "6/9" in a July 1975 Airman Performance Report.  In August 1975, the Veteran was not recommended for reenlistment as he showed no enthusiasm for his job and he had regressing performance evaluations.  A December 1975 Airman Performance Report rated the Veteran as "7/9" in all categories with an overall evaluation of "7/9."

A March 1976 service department memorandum indicates that a momentary payment had been made to a private psychiatrist for an evaluation of the Veteran.  A copy of any resulting psychiatric report is not contained in the claims file.

The Veteran reported that he had been depressed for four months in a September 2005 VA treatment note.  An accompanying psychiatric treatment note indicated that the Veteran had a large number of stressors in a short period, including a divorce, the suicide of his girlfriend, a jail term and being homeless.  He reported that he began having impulses to cut himself while in jail but that he was not psychotic.  Diagnoses of PTSD with depression, cocaine abuse and borderline personality disorder were made.

A September 2005 VA mental health comprehensive assessment noted that the Veteran had attempted to cut his wrists about three months ago due to his daughter's legal charges of physical assault against him that had resulted in his incarceration.  Following service, he reported that it was difficult to socialize and that he began to isolate.  Mental status examination found his thought content to be reality-based and sound without evident delusions or hallucinations.  He was oriented with memory impairment and a good fund of knowledge.  Initial diagnoses of paranoia, major depression, general anxiety and paranoid personality disorder were made.

An October 2005 VA hospital discharge summary noted that the Veteran had been admitted for suicide ideations with a plan.  He exhibited no psychotic symptoms, delusions or formal thought disorder during the hospitalization.  Discharge diagnoses included adjustment disorder with mixed anxiety and depressed mood, polysubstance abuse (crack cocaine and heroin) in early remission and personality disorder not otherwise specified (NOS).

A December 2005 VA psychiatric examination reflects the Veteran's reports of psychiatric symptoms that began in 1974 or 1975.  He first saw a psychiatrist after returning from Thailand on approximately two occasions but stopped going as he felt there was very little response from that psychiatrist.  He did not undergo psychiatric counseling after service until 2005.  During service in Thailand, in 1974, he engaged in a physical fight with another individual after being threatened and robbed.  He did not know if this individual had recovered or was killed as a result of the fight and reported that he still felt guilty and had nightmares once per week as a result of this incident.  In 2001, he witnessed his girlfriend's suicide by shooting herself in the head.  In-service combat exposure was denied.  Current symptoms included intermittent suicide ideations, a recent suicide attempt, anger, depression and visual hallucinations.  Current homicidal ideations and auditory hallucinations were denied.

Mental status examination conducted by the December 2005 examiner found the Veteran to be oriented and not psychotic.  An impression of PTSD, non-combat related, was made.  He had faced the deaths of others, feels guilty, had recurrent intrusive traumatic memories and nightmares of these events.  Hyperarousal symptoms were noted in his quickness to anger, poor sleep and difficulty controlling his anger.  Avoidance symptoms included staying away from people at the shelter and other people as he was fearful of confrontation.  Diagnoses of PTSD with depression and depressive disorder secondary to a general medical condition of the left knee were made.

Cluster-B personality traits were reported in a February 2006 VA treatment note.

A March 2006 VA treatment note shows the Veteran denied suicidal or homicidal ideation, auditory or visual hallucinations, and paranoia.  He was alert and oriented and judgment and insight were good.  Flashbacks, intrusive thoughts and nightmares of beating a man in Thailand and of his girlfriend's suicide five years ago were reported.  Diagnoses of posttraumatic stress disorder, major depressive disorder and opiate abuse by history were made.

A May 2006 VA treatment note reflects the Veteran's reports of continued anger, nightly insomnia, a sense of vulnerability, a loss control related to the violence in Thailand and the suicide of his girlfriend.

An October 2006 VA sleep study reflects the Veteran's reports of nightmares five to seven times per week and re-experiencing "the trauma" while awake five to seven times per week.

At a July 2007 RO hearing, the Veteran testified that he saw a psychiatrist on two occasions during service after returning from Thailand.  In Thailand, he was mugged and had chased the perpetrator down an alley way to a dead end.  The perpetrator produced a machete and the Veteran produced his own weapons.  A fight ensued and the Veteran did not know if the perpetrator survived due to the severity of his injuries.  

An April 2010 VA psychiatric examination reflects the Veteran's reports that there had been a grenade attack on a club in Yodon that many soldiers had frequented while he was serving in Thailand and that he had seen soldiers who were mutilated and killed.  He detailed an incident in Thailand where he was robbed of a necklace and had pursued the perpetrator, resulting in a physical altercation.  He believed that he may have killed the perpetrator in this incident due to the severity of the resulting physical assault but did not know the outcome.  He estimated that this incident occurred in June 1974 or June 1975.  

In addition, he detailed the events surrounding his girlfriend's suicide in 2001.  He saw a psychiatrist on approximately three occasions during service after returning from Thailand but did not find her therapeutic interactions to be helpful and discontinued treatment.  He did not receive additional psychiatric treatment until coming to the VA in 2004 or 2005.

The Veteran reported in the April 2010 examination that his current symptoms included chronic depressed mood, chronic anxiety, mild to moderate insomnia, mild memory loss, blunted affect, frequent daytime intrusive ideations of traumatic events, occasional nightmares, intermittent dissociative flashback episodes, moderately increased startle responses and frequent difficulty successfully maintaining interpersonal relationships.  These symptoms resulted in behaviors which had led to him being terminated by employers or engaging in behaviors that he described as "self-sabotaging."  He began experiencing these symptoms in 1975 and they have waxed and waned at a moderate level of severity over the next 35 years but were exacerbated subsequent to his girlfriend's suicide in 2001.  He reported being reluctant to enter into psychotherapy due to the fear that he would be mandated to disclose a great deal of information regarding the in-service traumatic event as he had never told anyone what had happened.

Mental status examination conducted by the April 2010 VA examiner found the Veteran had exhibited no significant impairment in thought process or communication.  Thought process and communication were found to be logical, linear and goal-directed and thought content was devoid of any psychotic material.  Concentration, focus and memory were minimally adequate.  He was oriented, his judgment was intact, his insight was adequate, he was cooperative and he displayed no overt behavioral abnormalities.  Affective expression was moderately blunted.  Suicidal or homicidal ideations were denied although there were suicidal ideations between August 2008 and September 2009.

Following this April 2010 examination and a review of the Veteran's claims file, diagnoses of PTSD and major depressive disorder were made.  The examiner opined that these disorders were more likely than not related to events which occurred during the Veteran's service in Thailand.  The traumatic event was a physical altercation in 1975 with an individual who had brandished a weapon and resulted in rageful aggression.  The Veteran reported believing that his life was in imminent jeopardy and that he responded to this event with initial fear followed by horror at the severity of his aggressive response to the perceived threat.  He had the hallmark symptoms of PTSD including re-experiencing, arousal and avoidance.

The Veteran provided additional detail regarding his in-service personal assault in a December 2010 statement.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of acquired psychiatric disorders, including PTSD and major depressive disorder.  
In order for his current acquired psychiatric disorder to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.  In addition, the Veteran's reported non-combat stressors must be verified to support his claim for service connection for PTSD.  38 C.F.R. § 3.304.

A claim for service connection based upon a personal assault may be corroborated using service records, including a deterioration in his work performance.  38 C.F.R. § 3.304(f)(4).  The Veteran estimated that the in-service attempted mugging and resulting physical altercation occurred in June 1974 or June 1975 in his April 2010 VA psychiatric examination.  Service personnel records document his very good performance evaluations in September 1973 and May 1974.  However, his subsequent performance evaluations document a consistent deterioration in work performance and resulted in him not being recommended for reenlistment in August 1975.  In addition, service treatment records document his complaints of depression and a March 1976 memorandum confirms that he was evaluated by a private psychiatrist.  This evidence, in combination, is credible and indicates behavior changes in response to the reported stressor of an in-service personal assault.

The April 2010 VA examiner found that the Veteran's PTSD was more likely than not related to the in-service assault in Thailand.  This opinion was based on a review of the Veteran's claims file and was supported by a rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinions have been submitted.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for an acquired psychiatric disorder, namely PTSD, under 38 C.F.R. § 3.304(f)(4) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely PTSD, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


